[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  RE PLAINTIFF'S OFFER OF JUDGMENT INTEREST
An Offer of Judgment was filed by the plaintiff on August 20, 1999, in the amount of $20,000.00. A jury verdict was rendered in favor of the plaintiff on May 16, 2002, which totaled $23,473.45. Because the Offer of Judgment was filed within eighteen months of the filing of the complaint, the plaintiff is entitled to 12% interest on the verdict dating back to April 26, 1999, the date the complaint was returned to court.1 The court calculated the Offer of Judgment Interest as follows:
  April 26, 1999 — April 26, 2000   $ 2,816.81 (Yearly interest of $2,816.81)
April 26, 2000 — April 26, 2001   $ 2,816.81
April 26, 2001 — April 26, 2002   $ 2,816.81
  April 26, 2002 — August 30, 2002  $ 895.17 (Date of Judgment) (116 days @ $7.717 per day)
Total Offer of Judgment Interest  $ 9,345.60
This court enters judgment in favor of the plaintiff in the amount of $32,819.05. Costs to be awarded pursuant to Practice Book § 18-5.
CAROL A. WOLVEN, J.